           Case 1:19-cv-00390-LY Document 39 Filed 11/18/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION                               2019N0V 18      AMIO:1t3


 DANA WHITE, INDIVIDUALLY AND                      §
 ON BEHALF OF ALL OTHERS                           §
 SIMILARLY SITUATED,                               §
                 PLAINTIFF,                        §
                                                   §
 V.                                                §     CAUSE NO. A-19-CV-00390-LY
                                                   §
 U.S. CORRECTIONS, LLC, US                         §
 CORRECTIONS, LLC, AND SOUTH                       §
 EAST EMPLOYEE LEASING, INC.,                      §
                 DEFENDANTS.                       §


                                       FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On this date the court dismissed

all claims alleged by Plaintiff Dana White, individually and on behalf of all others similarly situated,

against Defendants U.S. Corrections, LLC, US Corrections, LLC, and South East Personnel Leasing,

Inc., erroneously designated as South East Employee Leasing, Inc., with prejudice. As nothing

remains for resolution in the cause, the court renders the following Final Judgment pursuant to

Federal Rule of Civil Procedure 58.

       IT IS ORDERED that Plaintiff Dana White bear costs of court.

       IT IS FURTHER ORDERED that the case is hereby CLOSED.

        SIGNED this                   day of November, 2019.




                                                    TED STA       S DISTRICT JUDGE
